Citation Nr: 1518188	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05-24 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from April 1, 2007, to April 17, 2008.

2 . Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from November 1, 2008, to February 4, 2013.

3.  Entitlement to an initial evaluation in excess of 30 percent from April 1, 2014.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the RO in St. Petersburg, Florida, after the case was transferred there.

In an April 2002 decision the RO granted service connection for a post-operative right knee injury, and assigned an evaluation of 10 percent effective from July 6, 2000.  In a May 2004 decision, the RO granted an increased, 20 percent evaluation; this was eventually made effective from April 1, 2004.  Rating decisions have periodically assigned a temporary total evaluation for the right knee disability based on a need for convalescence under 38 C.F.R. § 4.30 (2014).  As these periods of temporary total evaluation represent an award of the highest available evaluation possible, no open appeal with regard to the assigned evaluation for those periods is before the Board on appeal.

In a January 2004 rating decision the RO confirmed and continued a July 2003 decision denying service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

In a May 2004 rating decision, the RO extended a temporary total evaluation for convalescence following right knee surgery to March 1, 2004; the evaluation began effective August 15, 2003.  In a July 2008 decision by a RO decision review officer (DRO), the RO determined that extension of the temporary total disability evaluation was warranted to April 1, 2004.  Although the DRO indicated that this was a full grant of the benefit sought on appeal, the Veteran stated in July 2008 correspondence that he wished to continue the appeal and desired a later termination date.

In a July 2003 rating decision, the RO granted service connection for instability of the right knee, and assigned a 10 percent evaluation effective from January 24, 2003.  An August 2003 rating decision confirmed and continued this evaluation. The Veteran did not submit a notice of disagreement with any aspect of either of these two decisions addressing the rating for instability of the right knee.  Thus the rating for right knee instability is not on appeal.  

Nevertheless, in correspondence dated in October 2003 the Veteran stated that he wished to file a "claim for increase to entitlement to service connection for right knee."  That claim was treated as a claim for a temporary total evaluation for the right knee.  That claim is also a claim for increase in evaluation for all service connected right knee disabilities, including the separately service-connected instability. Notably, the Veteran has repeatedly referred to the instability of his right knee. Thus, the claim for an increased disability rating in excess of 10 percent for instability of the right knee is referred to the RO for appropriate action.

Since the April 2002 rating decision granting service connection for post-operative residuals of a right knee injury and assigning a 10 percent disability, effective July 6, 2000, the RO has issued several rating decisions resulting in periods of different staged ratings including periods of temporary total ratings for convalescence.  

The Veteran testified at a January 2009 personal hearing at the RO before a Veterans Law Judge different from the undersigned.  In an April 2009 decision, the Board adjudicated and denied the Veteran's claim with respect to some periods and remanded the rest.
In that decision, the Board denied the Veteran's claim with respect an increase for any period prior to April 21, 2006.  That part of the Veteran's rating claim is thus no longer before the Board.  In that decision the Board also remanded the part of the claim with respect to the issues on still on appeal: (1) entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, from April 1, 2007, to April 17, 2008; and (2) entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of a right knee injury, since November 1, 2008.

Notably, the Veteran is assigned a temporary total rating for convalescence during the periods from April 21, 2006 to March 31, 2007, and from April 17, 2008, to October 31, 2008.  Thus, these periods are not part of the appeal before the Board.

In a November 2010 rating decision, the RO denied entitlement to a temporary total evaluation on the basis of treatment for the service-connected post-operative right knee injury/right knee instability, as well as on the basis of hospital treatment in excess of 21 days for service-connected post-operative right knee injury/right knee instability.  The Veteran has not appealed these determinations.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In April 2011, this matter was last before the Board, at which time it was remanded to afford the Veteran a hearing before the Board.  Although the Veteran had been previously afforded a hearing before the Board, the Veterans Law Judge that conducted that hearing retired.  Following notice of that judge's retirement, the Veteran elected to have a new hearing before a new Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014).  In July 2012, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of the testimony has been associated with the record.  

In November 2012, the Board sought a medical opinion through the Veterans Health Administration ("VHA") concerning the Veteran's claim for secondary service connection.  In December 2012, a VHA opinion was obtained.  In December 2013, the Board sought clarification of the opinion, which was accomplished in July 2014.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).
Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the issue of entitlement to service connection for a left knee disability, in February 2014 the Veteran submitted evidence yet to be considered by the AOJ.  He explicitly waived initial AOJ consideration of the evidence, and specifically requested that the Board adjudicate the matter, rather than remand it.  38 C.F.R. § 20.1304(c) (2014).

In an April 2014 rating decision, the RO granted a year-long 100 percent evaluation for replacement of the Veteran's right knee, from February 4, 2013, through March 31, 2014, with a 30 percent evaluation thereafter.  See 38 C.F.R. § 4.70a, Diagnostic Code 5055.  Because the maximum benefit was not granted, the matter is germane to the present appeal  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The increased rating claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred a left knee disability in service, that arthritis of the left knee manifested to any degree within the first post-service year, or that a left knee disability has been caused or aggravated by the service-connected right knee disability.  


CONCLUSION OF LAW

Service connection a left knee disability, to include as secondary to the service-connected post-operative right knee injury, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of service connection for a left knee disability, the Veteran was provided pre-adjudication notice in a February 2003 letter.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.

VA has obtained the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained medical opinions as to the etiology of his disability.  He has provided testimony before the Board.  All known and available records relevant to the matters on appeal have been obtained and associated with the Veteran's claims file.

Although the Board is seeking VA records related to treatment of the right knee, there is no indication that there are any outstanding VA records relating to the left knee.  Indeed, the Veteran has submitted records relating to treatment of the left knee dated in January 2014, along with a waiver of AOJ consideration.  He has specifically requested that the Board consider this evidence and adjudicate his claim.  In light of the above, the Board is of the opinion that the remand would not be fruitful and not requesting such remand would not prejudice the Veteran or the Appellant.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and VHA opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  They are based upon a substantial review of the record.  The examination report contains a contemporaneous findings.  As the examination report and VHA opinions provide sufficient information for the Board to render an informed determination, they are adequate.  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the matter at this time.

II.	Service Connection, Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The law also provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks secondary service connection for a left knee disability, and in his June 2002 claim specifically claimed service connection this basis, as opposed to direct service connection.  See Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008) (Board does err in failing to discuss service connection on a direct basis when neither appellant nor record raises theory).  Nevertheless, prior Board decisions characterized the claim as inclusive of secondary service connection.  Along these lines the service records do not disclose the assessment of any left knee injury or disability, but rather injury to the right knee.  At separation the Veteran denied any history of arthritis, rheumatism, bursitis, "trick" or locked knee, as well as any bone, joint or other deformity.  Lower extremities were normal on clinical evaluation and the musculoskeletal system was otherwise normal.  See June 1976 Reports of Medical History and Examination.  Otherwise, the evidence does not indicate that a left knee disability was incurred or is otherwise attributable to service.  Volumes of medical records have been obtained; however, none of them are dated within or contemporaneous to the first post-service year.  Nor do they otherwise attribute any disability of the left knee to service.  Thus, service connection is not warranted on either direct or presumptive bases.  Gilbert, supra.  

The Veteran seeks service connection for a left knee disability as secondary to the service-connected right knee.  He contends that the right knee disability caused him to bear a disproportionate amount of weight on the left knee, resulting in either the development or aggravation of a left knee disability.  He also believes that his antalgic gait was related to the right knee, and also resulted or aggravated a left knee disability. 

As noted, the Veteran's service records document that he injured his right knee in service.  However, there is an absence of clinical evidence following service until 1999.  This evidence relates primarily, however, to an initial complaint of right knee pain and a meniscal tear treated with arthroscopic surgery.  Nevertheless, the Board notes that an April 1999 radiology report from the Salisbury VA Medical Center (VAMC) documents that both knees demonstrated changes consistent with osteoarthritis, although these changes were more pronounced in the right knee.  No reason, however, was given for the discrepancy.  

VA records dated in February 2000 reveal a complaint of left knee pain with recent onset.  The Veteran complained of soreness in the knee as he tried to shift his weight to the left side over the past several days.  The Veteran was observed walking with a limp post-operatively, and was treated with physical therapy.  

VA records further reveal assessment of a posteromedial and posterolateral meniscal tear, with considerable amount of joint effusion in the left knee.  See October 2002 MRI report.  Subsequent records show that the Veteran was surgically treated for a tear of the lateral meniscus in this knee.  VA records thereafter are replete with treatment of osteoarthritis, meniscal injury, and ultimately show replacement of the left knee.  

In March 2008 and August 2009, the Veteran was afforded VA examinations to address the matter.  However, in each case, the conducting examiner did not offer an opinion, concluding that it would be speculative to do so based upon a lack of medical evidence in the literature and no consensus opinion on the matter.  

In November 2012, the Board sought a medical opinion through the Veterans Health Administration ("VHA") concerning the Veteran's claim for secondary service connection.  In December 2012, a VHA doctor offered a medical opinion in response to the Board's request.  He offered negative opinions on causation and aggravation.  He explained that there was no evidence of acute injury to the left knee due to giving way of the right knee, as well as a history of arthritis.  He found no evidence of progressive symptoms due to an altered gait.  He explained that the Veteran's post-service occupation as a mechanic involved, kneeling, squatting, and heavy lifting, all of which may cause a torn meniscus/or aggravate a pre-existing condition.  He found that each knee developed arthritis independently, which was well-recognized orthopedically.  He stated that arthritis was not due to bearing more weight on the left knee from right knee arthritis and instability.  

In August 2013, the Veteran had a total left knee replacement.  Prior to the surgery the diagnoses included degenerative arthritis of the left knee, with a history of a torn lateral meniscus, with meniscectomy, in 2002.  

In December 2013, the Board returned the initial VHA opinion for clarification.  As that doctor had retired, a second VHA doctor provided an opinion.

A review of the opinion reflects that the second VHA doctor noted that he had been requested to offer an opinion with respect to the specific questions posed, as well as to review the claims file, including an August 28, 2014, operative note related to left total knee replacement.  This doctor offered negative etiological opinions with respect to secondary service connection by way of the service-connected right knee disability.  He explained that the meniscal tears were more likely due to the Veteran's history of working as a mechanic, and that there was no history of injury to the left knee meniscus during service.  With respect to the question of aggravation, he indicated that he agreed with the first VHA doctor's opinion that the arthritis was not due to bearing more weight due to right knee instability and arthritis.  He stated that the arthritis developed independently from the right knee.  He acknowledged the total knee replacement of August 2013.

Notably of record at the time of the second VHA opinion opinion was an orthopedic surgery outpatient note from Dr. B. dated in January 2014, reflecting that "increased weight-bearing and usage of the knee is more than likely related to his knee issues."  This is the extent of the note, however.

The Veteran urges that the claim be granted on the basis of Dr. B's note.  The Veteran seeks to discount the probative value of the VHA opinions, and takes issue with the conclusion that the his left knee disability is more likely due to his history of employment as a mechanic.  He notes that there are no clinical records reflecting on-the-job or worker's compensation knee problems.  

The Board acknowledges that the Veteran believes that his service-connected right knee resulted in the development or aggravation of his left knee disability.  He is certainly competent to relate his lay observations of pain, instability, lack of endurance, etc., and the Board acknowledges the complaints of pain in the knee following the Veteran's 1999 arthroscopic treatment of the right knee and increased weight bearing.  However, to the extent that the Veteran's observations are competent evidence, the matter is ultimately one of obvious medical complexity beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

It is salient to the Board that in 1999 a VA radiology report reflected that degenerative changes were more substantial in the right knee, as compared to the left.  However, in 2002 MRI of the left knee showed a meniscal tear in the left knee.  VA records thereafter document continued bilateral knee arthritis, and that the Veteran has now had both knees replaced.  

More importantly, the VHA expert opinions conclude that the right knee neither caused nor aggravated the left knee disability.  The opinions explain that the osteoarthritis in the Veteran's knees developed independently from each other, and that this phenomenon is well-recognized orthopedically.  Each expert found no evidence of any acute injury to the left knee on account of the service-connected right knee.  They note that the Veteran's post-service history of laboring as a mechanic likely involved bending, stooping and squatting, and was a factor in the development of osteoarthritis in the knees.  Along these lines, the Board acknowledges that the Veteran relates that he made no complaints regarding the knees while working, and filed no worker's compensation claims.  However, the examiner's conclusion is not inconsistent with his employment.

The Board acknowledges Dr. B.'s opinion, which is favorable on its face.  However, Dr. B.'s opinion contains no rationale and is conclusory in nature.  It does not appear to be based upon a full review of the record.  Contrastingly, the VHA opinions were based upon a full review of the record and provide compelling rationale for their conclusion.  Each notably indicates that standard orthopedic practice indicates that osteoarthritis develops independently in joints.  The Board thus finds that Dr. B.'s opinion is lacking in probative value, and substantially outweighed by the VHA opinions.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In summary, the Board must conclude that service connection for a left knee disability is not warranted as secondary to the service-connected right knee disability.  The Veteran's right knee may have resulted in an antalgic gait and abnormal weightbearing.  However, despite the Veteran's assertions and complaints of increased pain in the left knee, the competent and probative evidence otherwise weighs against granting the claim.  Following the Veteran's discharge from service in 1976, he did not seek treatment for either knee until 1999, when he was assessed as having a torn right meniscus.  Shortly thereafter, in 2002, he was treated for a torn left meniscus.  The Board acknowledges that the right knee arthritis was more severe in 1999.  However, the VHA opinions indicate that each knee developed osteoarthritis independently from the other, notwithstanding this disparity.  Accordingly, the claim is denied.  Gilbert, supra. 


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee disabilities, is denied.


REMAND

As noted above, in February 2013, the Veteran had his right knee replaced.  A review of the record, to include the Virtual VA system, last shows that VA records were obtained dated through June 27, 2012.  Upon remand, up-to-date records relevant to the issue on appeal should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the Board concludes that an examination is necessary to decide the claim.  Since the Veteran's last VA examination, he has had this knee replaced.  It would be beneficial for the Board to have the Veteran's right knee examined post-operatively in order to adequately evaluate it.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

While the strong likelihood is that the requested development will affect only the the latter two stages of this rating, the Board cannot exclude the possibility that newly acquired evidence will affect the first stage (2007-2008) as well, particularly if additional information provided by the Veteran leads to further evidentiary development.  Consequently, the Board will include all stages of evaluation in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately June 27, 2012, and associate them therewith.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination, to include a complete physical examination, in order to determine the current severity of his service-connected right knee replacement.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's right knee and his current range of motion, as well as identify any objective evidence of pain..  

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

All opinions must be accompanied by a complete rationale.  

3.  Review the newly acquired evidence to ascertain whether follow-up action (e.g., requesting other newly identified treatment records) is needed.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


